DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 	Claims 16-18, 21, 26-28, 31 are pending. 


Claim Rejections - 35 USC § 103

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. US 2014/0221541) in view of Hatase et al. (US 2007/0044907). 
Regarding claim 31: Tajima is directed to light coverings including LED lighting elements comprising a moulding and one or more LEDs arranged in the LED illumination unit such that they shine through the moulding. Specifically, molded articles include a lighting cover or light diffusing plate for a LED ([0048] [0219]) wherein the moulding has been produced from a light diffusing moulding compound (equivalent to a translucent moulding compound) comprising:
a) 100 parts aromatic polycarbonate 
b) a colourant which includes mixtures of colourants other than component c and component e comprising a colorant that includes a mixture of two colourants in a total amount of 0.001-0.5 mass parts per 100 mass parts a) ([0197] [0199]Tajima)
c) carbon black is preferable from the perspective of thermal stability and is used in an amount of 0.001-0.5 mass parts per 100 mass parts a) ([0196] [0199]Tajima).
d) 0.01 – 10 parts by mass of a microparticles of polyorganosilsesquixane or (meth)acrylic resin (equivalent to at least one light scattering additive from the group consisting of acrylate based scattering additive and/or silicone based scattering additive). The working examples comprise 0.5-2 wt% by weight of the aforementioned additives (Table 3).
f) one or more further additives other than component b to component e [0139].
A white pigment is not required or preferred (equivalent to the moulding is free of white pigment). 
While a specific LED lighting element simultaneously comprising every limitation discussed is not specifically mentioned, it would have been obvious to have made such a LED lighting element since it is well within the skill level to have selected components a) to f) in a single LED light element from a reasonable number of possibilities. Therefore, it would have been obvious to have selected an LED lighting element within the scope of claim 31. 
Tajima mentions a variety of organic pigments including anthraquinone, although doesn’t specifically mention a combination of claim 31. 
Hatase is directed to a colored resin composition which can include polycarbonates ([0058] Hatase), wherein the colorant can include a combination of anthraquinone based colorants having different colors to exhibit different color combinations. For example, a mixture of anthraquinone colors including green and red is preferable ([0053] Hatase). One skilled in the art would have been motivated to have selected a combination of different colored anthraquinone based colorants in Tajima to achieve a desired color combination, as taught in Hatase. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a mixture of anthraquinone colorants in Tajima. 







Related Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The teachings of Bockmann et al. (US 2016/0222185) is relevant art but not discussed above. Bockmann teaches a polycarbonate composition comprising specific mixtures of colorants within the scope of component b) of the present invention. 


Allowable Subject Matter

Claims 16-18, 21, 26-28 are allowed. Specifically, Tajima does not reasonably suggest the claimed composition consisting of the specific types and amount of components a) to f) of the present invention. Applicant has demonstrated the claimed composition consisting of the colorants in Table 1 of the present invention leads to desired colour effect in night design and deep gloss effect. 


Response to Arguments

Applicant's arguments filed 7/11/2022 have been fully considered and are persuasive in part. 

Applicant argues (p. 5-6 Remarks) Tajima the rejection falls short of making a prima facia case of obviousness and is the result of impermissible hindsight. The present claims are directed to a very specific composition.
The rejection of claims 16-18, 21, 26-28 has been withdrawn in light of Applicant’s amendments of claim 16. However, the rejection of claim 31 is maintained since it comprises a very large number of compositions. 
With respect to the colorants, claim 31 requires component c) and a colorant mixture of b) that does not include c). Component e) is optional. Further, it is not clear what specific component in the composition would require one skilled in the art to arrive at the claimed invention. Finally, case law holds “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145 (X)(A). In the instant case, the present office action takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, and therefore impermissible hindsight is not required to arrive at the present invention.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764